Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

	Claims 1-3 have been examined.

Claim Objections
Claim 1 objected to because of the following informalities:
Line 2: the term ‘suitable’ should be removed due to the subjective nature of the term “suitable” and the fact that what constitutes “suitable” has not been clearly defined.  In other words, what may be considered "suitable" by one person may not be considered "suitable" by another person.
Line 3: “can be inserted into the elastic cuff” should be changed to --is capable of being inserted into an elastic cuff-- to provide proper antecedent basis and to establish that the paw sock is not to be positively included as part of the claimed invention.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (GB 2,221,604).

As to Claim 1, Murray discloses a paw sock horn (Figs 1-4) with 
a tapered bottom (23), 
two tapered sidewalls (9), and 
a handle (5), manufactured of suitable flexible material, 
that when the sidewalls are folded inward, can be inserted into the elastic cuff of a paw sock, and when released, open and hold open, said cuff allowing for easy ingress of a dog's paw, and when the paw sock is removed from the paw sock, the paw is left snugly in place in the paw sock ().

As to Claim 2, Murray discloses the paw sock horn of claim 1 wherein a 1/4 radius is formed at the end of the handle (at 27).

As to Claim 3, Murray discloses the paw sock horn of claim 1 wherein a hole for hanging on a peg is located in the handle (29).

Examiner Note:  See MPEP 2112.01, which states that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties of functions are presumed to be In re Best, 562 F.2d 52,195 USPQ 430 (1977); In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972).   Further, as generally set out in In re Schreiber, 128 F. 3d 1473, 44 USPQ2d 1429 (Fed Cir 1997), during examination, speculation on possible scenarios where capability might not be present by applicant is considered mere argument and does not constitute proper evidence, much less proof of incapability and statements in a claim reciting the purpose or intended use of the claimed invention must be evaluated to determine whether such recited purpose or intended use results in a structural difference between the claimed invention and the prior art applied by the examiner.  While features of an apparatus may be recited either structurally or functionally, claims direct to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch &  Lomb Inc., 909 F.2d 1464,1469,15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if the prior art apparatus in Murray (as set forth above) is capable of performing the function or intended use as recited in claim 1, then it meets the claim.  In this case, the use of the instant invention as claimed is for a paw.  However, it is Examiner’s position that the reference applied is capable of achieving the same functionality of use on an animal or a human.   


Conclusion
The prior art made of record and not relied upon, such as Fonner, Lewis, Carlson et al, and Bertinotti show similar shoe horns for applying socks/shoes/footwear onto a user’s foot, is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 

http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 




IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 

________________________________________________________________________

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/7/2022